

115 HR 2560 IH: Reef Assassin Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2560IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Gaetz (for himself, Mr. Soto, Mr. Francis Rooney of Florida, Mr. Lawson of Florida, Mr. DeSantis, Mr. Hastings, Mr. Dunn, Mr. Duncan of Tennessee, Mr. Rutherford, Ms. Ros-Lehtinen, Mr. Thomas J. Rooney of Florida, Mr. Mast, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to encourage elimination of
			 lionfish from United States waters by allowing individuals to exchange
			 lionfish for tags authorizing fishing for certain species in addition to
			 the number of such species otherwise authorized to be taken by such
			 individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reef Assassin Act. 2.Encouraging elimination of lionfish (a)In generalTitle III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) is amended by adding at the end the following:
				
					321.Encouraging elimination of lionfish
 (a)In generalThe Secretary shall issue regulations under which a participating State may issue to an individual submitting lionfish taken in Federal or State waters a tag authorizing the taking of a fish of a covered species in Federal waters in addition to any other fish of that species the individual is authorized to take in Federal waters.
 (b)Requirements for issuance of tagThe regulations shall require— (1)the submission of 100 lionfish for each tag issued;
 (2)that lionfish taken in State waters must be taken by an individual holding a valid license to engage in such fishing issued under the laws of such State; and
 (3)that each lionfish shall be submitted by removing the tail, placing it in a resealable plastic bag, and submitting such bag to a participating State before the tail has significantly deteriorated.
 (c)No limitation on number of tagsThe regulations shall not limit the number of tags that may be issued to an individual. (d)Use of tagsThe regulations shall provide that a tag issued under the regulations—
 (1)shall be valid for the 5-year period beginning on the date it is issued; (2)shall authorize only the recreational or commercial taking of a fish that complies with any size limit that otherwise applies to fishing for such fish in the waters in which it is taken;
 (3)shall authorize such taking without regard to any seasonal limitation that otherwise applies to the species of fish taken;
 (4)shall authorize— (A)the transfer of tags to any other person; and
 (B)use of transferred tags in the same manner as such tags may be used by the person to whom the tags were issued; and
 (5)shall require that any fish taken under such tag outside any seasonal limitation that otherwise applies to such fish must have the tag fastened between the mouth and gill before being placed in any cooler.
							(e)Approval of State To participate
 (1)ConditionsThe regulations shall require that as a condition of approving a State to issue tags under this section the Secretary shall require the State to designate a repository for lionfish submitted for such tags.
 (2)Provision of freezerThe Secretary shall provide to each participating State freezers in which to store submitted lionfish, at a cost of not more than $500 for each freezer.
 (f)Additional requirementsThe Secretary shall— (1)encourage participating States to use existing infrastructure and staff or volunteers to conduct the State’s program under this section;
 (2)include on the webpage of the National Marine Fisheries Service information about the program under this section; and
 (3)encourage State and local governments to work with retailers and distributors to advance the purchasing and consumption of lionfish.
							(g)Other provisions not affected
 (1)In generalThis section— (A)is intended to protect species of fish that are native to waters of the United States or the exclusive economic zone; and
 (B)shall not be construed to constrain any fishery, fishing quota, or fishing allocation. (2)Limitation on consideration of tagsThis section and tags issued or authorized to be issued under this section shall not be considered in any determination of fishing levels, quotas, or allocations.
 (h)DefinitionIn this section— (1)the term covered fish—
 (A)except as provided in subparagraph (B), means red snapper, gag grouper, triggerfish, amberjack; and (B)does not include any species included in a list of endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (2)the term participating State means a State that has applied and been approved by the Secretary to issue tags under regulations under this section..
 (b)Clerical amendmentThe table of contents in the first section of such Act is amended by adding at the end of the items relating to title III the following:
				
					
						Sec. 301. Encouraging elimination of lionfish..
 (c)Deadline for regulationsThe Secretary of Commerce shall issue regulations under the amendment made by subsection (a) by not later than 60 days after the date of the enactment of this Act.
			